ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable because prior art of record fails to disclose or teach or suggest a temperature control apparatus or method in a vehicle with a cabin temperature sensor, a ventilation system, a vehicle location and orientation determination system, a luminance detector detecting luminance level outside of the vehicle cabin and a sunshade, and wherein a controller/process is configured to deploy the sunshade in response to the sensed vehicle location, vehicle orientation, luminance level exceeding a threshold value and a vehicle cabin temperature exceeding the first threshold, and the controller further configured to control the ventilation system in response to the temperature within the cabin exceeding the first temperature (see paragraphs 20, 22, 57, 63 and 49-57; and figs. 1, 3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MERAJ A SHAIKH/Examiner, Art Unit 3763                   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763